AMEX: REX TSX: VIR For Immediate Release ViRexx Medical Corp. VIREXX ANNOUNCES 2 EDMONTON, ALBERTA – August 14, 2008 – ViRexx Medical Corp. (TSX:VIR, AMEX:REX), company focused on developing innovative-targeted therapeutic products that offer better quality of life and a renewed hope for living.Its platform technologies include product candidates for the treatment of Hepatitis B, Hepatitis C, avian influenza viral infections, biodefence and nanoparticle applications, select solid tumors and late-stage ovarian cancer, today announced its financial and operational results for the three-month period ended June 30, 2008. “Despite the very challenging times in the capital markets, the Company was able, in the second quarter, to secure the needed Standby Guarantor for its Rights Offering, which is now proceeding”, said Darrell Elliott, Chairman and interim Chief Executive Officer of Virexx. “This provides the needed foundation for the company’s continued reorganization.The planned reduction in operating expenses will continue during the third quarter, whilst added emphasis is given to the Chimigen™ Platform technologies.We have also continued our planning for re-entry into clinical trials of candidates from the Occlusin™ Platform technologies.” Operational Update As announced on June 5, 2008, ViRexx entered into a Standby Purchase Agreement dated May 22, 2008, effective June 4, 2008, with LM Funds Corp., with respect to the rights offering to shareholders announced on March 31, 2008. On July 18, 2008 the Company filed a final short form prospectus for a rights offering.The subscription is $0.045 per common share and was equal to the weighted average of the closing price of the Company’s common shares on the Toronto Stock Exchange (“TSX”) for each of the trading days on which there was a closing price during the three trading days immediately preceding July 14, 2008, less a discount of 25%.The Company has applied to list on the TSX the rights distributed under the short form prospectus and the shares issuable upon the exercise of the rights.Approval of such listing will be subject to the Company fulfilling all of the listing requirements of the TSX.The Company has applied to list the shares issuable upon the exercise of the rights (but not the rights themselves) on the American Stock Exchange (“AMEX”). Approval of such listings will be subject to the Company fulfilling all of the listing requirements of the AMEX.The offering is only available to existing shareholders on the record date, July 25, 2008.The Company anticipates raising net proceeds of approximately $2,997,778 which will provide approximately eight months of operating capital. Financial Highlights (All amounts reported are in Canadian dollars unless otherwise stated) For the three months ended June 30, 2008, the net loss was $1,524,143 or ($0.02) per common share, as compared to $3,187,594 or ($0.04) per common share for the three months ended June 30, 2007. On a year-to-date basis, the Company recorded a net loss of $3,247,600 or ($0.04) per share, compared to $6,111,621 or ($.08) per share for the first half of 2007. Research and development expenses for the three months ended June 30, 2008, totaled $739,650, a decrease of 45% from $1,354,544 for the three months ended June 30, 2007.On a year-to-date basis, research and development expenses totaled $1,369,927 compared to $2,479,796 for the first half of 2007.The difference in research and development was due to lower staffing levels compared to the same period in 2007, receipt of funding from Alberta Heritage Foundation for Medical Research - Industrial Research Fellowship which began in April 2007, an increase in National Research Council of Canada Industrial Research Assistance Programme funding and reduced clinical activity. Corporate administration expenses for the three months ended June 30, 2008, totaled $747,525, a decrease of 50% from $1,506,871 for the three months ended June 30, 2007.On a year-to-date basis, corporate administration expenses totaled $1,805,363 compared to $2,971,781 for the first half of 2007. During the period, efforts continued on business development including the pursuit of potential partnerships and finance arrangements for product candidates and technology platforms.The significant decrease from 2007 in business development is a direct result of a reduction of management personnel in this department.Overall employee related costs have decreased due to the management changes undertaken in May 2007 which have been partially offset by higher consulting and travel costs incurred by senior management consultants.Other administration costs are lower as significant costs were incurred in 2007 related to the Schedule 13D filed February 14, 2007 with the Securities and Exchange Commission. As at June 30, 2008, the Company’s cash and cash equivalents and short-term investments totaled $756,812 as compared with $2,575,248 at December 31, 2007.
